Citation Nr: 1822638	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for neoplasms of the colon. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for gastritis, gastroduodenitis, and gastroesophageal reflux disease. 

3.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder, with alcohol, cannabis, and cocaine abuse in remission, prior to May 5, 2014, and in excess of 70 percent thereafter.  

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  


FINDING OF FACT

In a February 2018 statement in support of claim, the Veteran indicated that he wished to drop his appeal as he was satisfied with his current benefits at this time.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of whether new and material evidence has been received to reopen the claim of service connection for neoplasms of the colon; whether new and material evidence has been received to reopen the claim of service connection for gastritis, gastroduodenitis, and gastroesophageal reflux disease; entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder, with alcohol, cannabis, and cocaine abuse in remission, prior to May 5, 2014, and in excess of 70 percent thereafter; and entitlement to a TDIU, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a February 2018 statement in support of claim, indicated that he wished to drop his appeal as he was satisfied with his current benefits at this time.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of whether new and material evidence has been received to reopen the claim of service connection for neoplasms of the colon; whether new and material evidence has been received to reopen the claim for service connection for gastritis, gastroduodenitis, and gastroesophageal reflux disease; entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder, with alcohol, cannabis, and cocaine abuse in remission, prior to May 5, 2014, and in excess of 70 percent thereafter; and entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal, as to the issue of whether new and material evidence has been received to reopen the claim of service connection for neoplasms of the colon, is dismissed. 

The appeal, as to the issue of whether new and material evidence has been received to reopen the claim for service connection for gastritis, gastroduodenitis, and gastroesophageal reflux disease, is dismissed.

The appeal, as to the issue of entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder, with alcohol, cannabis, and cocaine abuse, in remission, prior to May 5, 2014, and in excess of 70 percent thereafter, is dismissed.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


